Title: Samuel Tucker to the American Commissioners, 12 July 1778: résumé
From: Tucker, Samuel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<On board the Boston, Port Louis, July 12, 1778: The Frenchmen I took on at Bordeaux have given me much trouble. When we arrived here eight of them got shore leave; their sergeant complained so much of their treatment that the King’s officers, including General La Touche of Lorient, came aboard yesterday evening to ask them whether they would stay or go ashore. They said they would go, since they were volunteers. But I had enlisted them for Boston; I was not permitted to take volunteers, as I told the General. Better to leave them, he said, and let them forfeit their wages and prize money; they had in fact drawn more than that from me and the purser. The General told me that he was in command while aboard. I produced my authority and the Congressional regulations, under which the Frenchmen were guilty of sedition or mutiny. I commanded at sea, I told him. He would complain to the court and the commissioners, he said, about my two officers who had mistreated the King’s subjects; but the two had done nothing contrary to my orders except box the ears of a Frenchman flogging a small boy. I do not blame them for what they did, only for not informing me. On the recommendation of a Mr. Frazier, late major in the continental army, I took on this penniless sergeant in Bordeaux; he is going to join a French warship commanded by the General’s son, I understand, and so am not surprised that he was cleared. All the men wanted to return aboard, but I would not have them. My complement is a hundred and forty-six, with whom I shall put to sea and hope to join Capt. Whipple.>
